 Case 19-18876      Doc 40    Filed 04/17/20 Entered 04/17/20 15:19:02        Desc Main
                                Document     Page 1 of 5


                   IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
      IN THE MATTER OF                     IN PROCEEDINGS
                                           UNDER CHAPTER 13
      RICHARD C JACKSON,
                                           CASE NO. 19-18876
                    DEBTOR                 JUDGE: Goldgar,
                                NOTICE OF MOTION
Notified via Electronic Filing
U.S. Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604
Marilyn Marshall, 224 South Michigan, Ste 800, Chicago, IL 60604
David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL 60090
Notified via US Postal Service
Richard C Jackson, 1117 N Waller Avenue, Chicago, IL 60651

        Please take notice that on the 28th day of April, 2020, at the hour of 1:30 p.m. or
as soon thereafter as I may be heard, I shall appear telephonically before the Honorable
Judge A. Benjamin Goldgar, at the United States Bankruptcy Court, 219 S Dearborn,
Chicago, IL 60604 or before any other Bankruptcy Judge who may be presiding in
his/her place and stead and shall then and there present the accompanying motion. A
party who objects to this motion and wants it called must file a Notice of Objection no
later than two (2) business days before the presentment date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. At that time and place
you may attend telephonically if you so choose. If no Notice of Objection is timely filed,
the court may grant the motion without a hearing before the date of presentment.
  Case 19-18876      Doc 40    Filed 04/17/20 Entered 04/17/20 15:19:02         Desc Main
                                 Document     Page 2 of 5


                                 AFFIDAVIT OF SERVICE

       The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Debtor at the address listed below.
Said copy was placed in an envelope addressed as listed below and placed in the U.S.
Mail on April 17, 2020, with first class postage prepaid. All other parties entitled to notice
received such notice electronically, through the office of the Clerk of the Court.

                                    Respectfully Submitted,


                                    /s/ Michael N. Burke
                                    Mike Kalkowski ARDC #6185654
                                    Richard B. Aronow ARDC# 03123969
                                    Michael N. Burke ARDC#6291435
                                    Shapiro Kreisman & Associates, LLC
                                    2121 Waukegan Road, Suite 301
                                    Bannockburn, IL 60015
                                    (847) 291-1717
                                    Attorneys for Movant
                                    17-085113

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
     Case 19-18876    Doc 40    Filed 04/17/20 Entered 04/17/20 15:19:02       Desc Main
                                  Document     Page 3 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

        IN THE MATTER OF                        IN PROCEEDINGS
                                                UNDER CHAPTER 13
        RICHARD C JACKSON,
                                                NO. 19-18876
                     DEBTOR                     JUDGE: Goldgar,

     MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR IN THE ALTERNATIVE
                          DISMISSAL OF THE CASE

         NOW COMES the Movant, Wells Fargo Bank, N.A., by and through its attorneys,

Shapiro Kreisman & Associates, LLC, and states as follows:

1.       On July 3, 2019, the above-named Debtor filed a Petition pursuant to 11 USC §

1301, et. seq. and a Plan which was confirmed on September 24, 2019.

2.       A material term of said plan called for the Debtor to make post-petition monthly

mortgage payments directly to the Movant commencing with the installment that came

due on August 1, 2019.

3.       Notwithstanding said material term, as of April 14, 2020, said post-petition

mortgage payments are in default in the amount of $6,356.00:

1/1/2020 - 4/1/2020 monthly payments       =$                                6,371.92
at $1,592.98 each
Suspense balance                           =$                                 (15.92)



TOTAL                                      =$                               6,356.00
     Case 19-18876    Doc 40     Filed 04/17/20 Entered 04/17/20 15:19:02         Desc Main
                                   Document     Page 4 of 5


4.       By failing to make current mortgage payments, the Debtor has failed to provide

the Movant with adequate protection for its security, contrary to the requirements of the

Bankruptcy Code.

5.       Debtor executed a promissory note secured by a mortgage or deed of trust. The

promissory note is either payable to Movant or has been duly endorsed. Movant,

directly or through an agent, has possession of the promissory note. Movant is the

original mortgagee or beneficiary or the assignee of the mortgage or deed of trust.

6.       That the Movant adopts the facts set forth in the Statement of Default as

additional allegations in support of this motion.

7.       Upon information and belief, additional liens exist against the subject property in

the amount of $8,495.00.

8.       This failure constitutes a material default entitling Movant to relief pursuant to 11

U.S.C. §362(d).

9.       For the reasons set forth above, it would be inequitable to delay the enforcement

of any order modifying the automatic stay with respect to the Movant.

         WHEREFORE, Wells Fargo Bank, N.A., moves this Honorable Court to modify

the automatic stay to allow Wells Fargo Bank, N.A. to pursue its rights under applicable

state law with respect to the mortgage on the property located at: 1117 N Waller Ave,

Chicago, IL 60651 or to take action, with respect to this real property, as set forth under

applicable non-bankruptcy law such as modification, short sale, and other loss

mitigation options; that the unpaid portion of any proof of claim or stipulation calling for

payment of the debt secured by that mortgage be withdrawn for purposes of these
 Case 19-18876     Doc 40   Filed 04/17/20 Entered 04/17/20 15:19:02     Desc Main
                              Document     Page 5 of 5


proceedings only and that Federal Bankruptcy Rule 4001(a)(3) be waived or dismiss the

case.




                                Respectfully submitted,

                                _/s/ Michael N. Burke_____________
                                Attorney for Wells Fargo Bank, N.A.


Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
17-085113

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
